Citation Nr: 0708796	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  04-24 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES 

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chloracne, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from March 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

By way of correspondence dated in February 2007, the Board 
notes that the veteran's representative waived RO review of 
any of the evidence submitted subsequent to issuance of the 
June 2004 statement of the case.  As such, the Board finds 
that its consideration of such evidence in the first instance 
will not result in prejudice to the veteran.


FINDINGS OF FACT

1.  In February 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that he was withdrawing his appeal of the denial of 
entitlement to service connection for PTSD.

2.  Chloracne was not manifested during the veteran's active 
duty service or for many years thereafter, nor is chloracne 
otherwise related to the veteran's active duty service, 
including exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal 
pertaining to the issue of entitlement to service connection 
for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

2.  Chloracne was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duties 
to notify and assist the veteran in the development of a 
claim.  VA regulations implementing the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
the notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 
Vet. App. at 121.

In this case, in January 2003 and February 2004 letters, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate a service connection 
claim, as well as specifying what information and evidence 
must be submitted by him, what information and evidence will 
be obtained by VA, and, in essence, the need for him to 
advise VA of or submit any further evidence that pertains to 
his claim.

The Board notes that the letters from the RO did not advise 
the veteran of the information and evidence necessary to 
establish effective dates or disability ratings as to the 
claim on appeal.  However, in light of the denial of the 
claim on appeal, any question as to the proper effective date 
or disability rating to be assigned is rendered moot.  
Moreover, it is pertinent to note that the evidence does not 
show, nor does the veteran or his representative contend, 
that any notification deficiencies, either with respect to 
timing or content, have resulted in prejudice.  See Mayfield, 
supra (due process concerns with respect to VCAA notice must 
be pled with specificity).

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claim.  The record includes service medical records and 
VA treatment records.  The Board notes that the veteran has 
been afforded a VA examination in connection with his claim.  
As such, the Board finds that the record includes sufficient 
medical evidence to decide the claim at hand and that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board acknowledges that the veteran contends that he 
suffers from chloracne resulting from Agent Orange exposure 
during his Vietnam service.  Under 38 U.S.C.A. § 1116(a)(2) 
and 38 C.F.R. § 3.309(e), as to veteran's who served in 
Vietnam during a certain time period, certain diseases may be 
presumed to have resulted from exposure to certain herbicide 
agents such as Agent Orange.  

For purposes of this decision, the Board notes that the list 
of diseases associated with exposure to certain herbicide 
agents includes chloracne or other acneform disease 
consistent with chloracne, multiple myeloma, porphyria 
cutanea tarda, and soft-tissue sarcoma.  The diseases listed 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, and porphyria 
cutanea tarda, shall have become manifest to a degree of 10 
percent or more within a year, after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(emphasis added); see also Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  The Board notes that the veteran did serve 
in Vietnam during the appropriate time period and it is 
therefore presumed that he was exposed to herbicide agents.  
38 C.F.R. § 3.307(a)(6)(iii).

At this point, the Board also acknowledges that in Combee v. 
Brown, the United States Court of Appeals for the Federal 
Circuit held that when a veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994), reversing in part Combee v. Principi, 4 
Vet. App. 78 (1993).

The veteran's essential argument is that he suffers from a 
current chloracne disability which is related to exposure to 
herbicides during his active duty military service.  The 
Board initially notes that the veteran's service medical 
records do not document chloracne or any other acne condition 
during active duty service.  In fact, the veteran's October 
1968 discharge examination report shows that the veteran was 
clinically examined by trained medical personnel and no 
dermatologic abnormalities were noted.  Additionally, there 
is no record of any treatment for acne until approximately 
1998, almost 30 years after the veteran's discharge from 
active duty service.  There is a July 2003 VA examination 
report which diagnoses the veteran with chloracne and states 
that given the dramatic nature of the veteran's lesions, 
coupled with the retroauricular location and the timing with 
his military service and Agent Orange exposure, it is 
extremely likely that the veteran's current chloracne 
represents Agent Orange induced chloracne.  

Because the record does not demonstrate that the veteran's 
chloracne manifested itself within one year of the veteran's 
last exposure to Agent Orange, the Board finds that the 
veteran cannot avail himself of the Agent Orange presumptive 
provisions.  Nevertheless, as noted above, the Board must 
also consider entitlement to service connection for chloracne 
on a direct service connection basis.

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).  In evaluating the probative 
value of competent medical evidence, the Court has stated, in 
pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . .  As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In accordance with the Agent Orange Act of 1991, Pub. L. 102-
4, 105 Stat. 11, the National Academy of Sciences (NAS) 
reviews and summarizes scientific evidence concerning the 
association between herbicide exposure used in support of 
military operations in the Republic of Vietnam during the 
Vietnam Era and each disease suspected to be associated with 
such exposure.  Congress mandated that NAS determine, to the 
extent possible: (1) whether there is a statistical 
association between the suspect diseases and herbicide 
exposure, considering the strength of the scientific evidence 
and the appropriateness of the methods used to detect the 
association; (2) the increased risk of disease among 
individuals exposed to herbicides during service in the 
Republic of Vietnam during the Vietnam Era; and (3) whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.  

As a result of information gleaned by NAS from its review of 
available scientific evidence, VA has specifically determined 
that chloracne based on Agent Orange exposure must manifest 
within one year of the last exposure.  Because the 
determination made by the Secretary is based on an analysis 
by the NAS of the scientific literature pertaining to 
herbicide exposure and the development of disease, which is 
published in the Federal Register, that finding is highly 
probative.  In the July 2003 VA examination report, the 
physician failed to provide any scientific evidence to 
support his conclusion that the veteran's current chloracne 
was related to his active duty service exposure to herbicides 
in spite of a lack of objective evidence of any 
manifestations of chloracne for almost 30 years.  This lack 
of a scientific rationale lessens the probative value of his 
opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) (the failure of the physician to provide a basis for 
his opinion goes to the weight and credibility of the 
evidence).



In summary, VA's determination that chloracne must manifest 
within one year of exposure is based on a statistical review 
of clinical evidence.  It is accorded more probative weight 
than the unsupported opinion of the July 2003 VA examiner who 
merely provides his opinion that currently existing chloracne 
is linked to the veteran's active duty service without 
reference to any supporting clinical data or other scientific 
evidence.  

As such, the preponderance of the evidence weighs against a 
finding that entitlement to service connection for chloracne, 
to include as due to exposure to herbicides, is warranted on 
either a direct or presumptive service connection basis.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for chloracne is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


